                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 5:19-CR-00111-D-6




UNITED STATES OF AMERICA

    v.                                                  ORDER

REFUGIO VEGA




         THIS CAUSE came on to be heard and was heard upon the Defendant's Proposed

Sealed Motion, which is docket entry number 455. The Court is of the opinion that this

motion and its corresponding Order should be filed under seal in the interest of justice.

         IT IS, THEREFORE ORDERED that the requested documents to be sealed and

be filed under seal.

         This the JJ__ day of ~,l-uA h..o., 2020.




                        THEHONORABLE JAMES C. DEVER III
                        UNITED STATES DISTRICT COURT JUDGE




     Case 5:19-cr-00111-D Document 466 Filed 09/29/20 Page 1 of 1
